—Order, Supreme Court, New York County (William Davis, J.), entered on or about September 18, 1992, which granted defendant’s motion for judgment notwithstanding the verdict to the extent of setting aside the verdict and ordering a new trial, unanimously reversed, on the law, the motion denied and the verdict reinstated, without costs.
Plaintiff’s expert witness, Dr. David Lerner, a practicing dentist for fourteen years, was properly qualified as an expert in this dental malpractice case. Moreover, in light of his training and experience, we find, contrary to the IAS Court, that his testimony concerning the appropriate standards of care and the proximate causation of plaintiff’s injuries was within the area of his expertise. Taking Dr. Lerner’s testimony on these issues into account, it is clear that plaintiff made out a prima facie case. The jury was free to reject defendant’s experts’ contradictory testimony indicating that the treatment rendered was in compliance with professional standards and that it was not the cause of plaintiff’s injuries (Scariati v St. John’s Queens Hosp., 172 AD2d 817, 819), and we do not find that the jury’s decision to do so was against the weight of the evidence. Finally, we find that the damages as found by the jury were supported by the evidence. Concur— Rosenberger, J. P., Ellerin, Ross and Asch, JJ.